Order filed, December 18, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00526-CV
                                ____________

                    SUSANA I. VILLALPANDO, Appellant

                                        V.

                    ARMANDO VILLALPANDO, Appellee


                   On Appeal from the 257th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-30887


                                    ORDER

      The reporter’s record in this case was due October 06, 2014. See Tex. R.
App. P. 35.1. On October 08, 2014, this court granted the court reporters motion
for extension of time to file the record until November 05, 2014. On November
12, 2014, this court granted the court reporter’s second motion for extension of
time to file the record until December 11, 2014. The record has not been filed with
the court. Because the reporter’s record has not been filed timely, we issue the
following order.

      We order Eunice Tillman, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Eunice
Tillman does not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                    PER CURIAM